Citation Nr: 0948197	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from April 1962 to August 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension as secondary to Type II 
diabetes mellitus.

In April 2009, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

The evidence of record raises a claim of service connection 
for peripheral neuropathy of both lower extremities secondary 
to the service-connected Type II diabetes mellitus, which is 
referred to the RO for appropriate action.


FINDINGS OF FACT

Hypertension was not affirmatively shown during service; 
hypertension was not manifest to a compensable degree within 
one year of separation from service; and the current 
hypertension, first documented after service beyond the one-
year presumptive period, is unrelated to a disease, injury, 
or event during service and is not shown to be caused by or 
made permanently worse by service-connected Type II diabetes 
mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor is it proximately due to or aggravated by service-
connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in February and May 2006; and a 
rating decision in August 2004; and a statement of the case 
in July 2005.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA obtained medical examinations in relation to 
the claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(Board erred in relying on various post-decisional documents 
for concluding adequate notice was provided, but the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
the error was harmless).  

The Veteran contends that his hypertension was caused or 
aggravated by his service-connected Type II diabetes mellitus 
and that service connection for hypertension is therefore 
warranted on a secondary basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  Where a Veteran 
served 90 days or more of continuous, active military service 
and a chronic disease, such as hypertension, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of service, that disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. § 3.310(a).

For secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
between the service-connected disability and the claimed 
disability.  Wallin v. West, 11 Vet. App. 509 (1998).

For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90, while a rating of 10 percent for hypertension 
requires diastolic pressure of predominantly 100 or more; 
systolic pressure of predominantly 160 or more; or a history 
of diastolic pressure of predominantly 100 or more with 
continuous medication required for control .  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

The record reflects that on examination prior to entry into 
active service in April 1962, the Veteran's blood pressure 
was measured at 130/88, which was within normal limits.  His 
service medical records are otherwise negative for any 
complaints, diagnoses, or treatment for hypertension or 
related cardiovascular problems.  On examination prior to his 
separation from service in August 1966, his blood pressure 
was assessed as 128/86, which was considered normal.

An August 2000 VA medical report contained a finding of 
elevated blood pressure at 144/80.  His glucose was noted to 
be elevated.  His medical history included obesity, no 
exercise, a 30 year history of smoking, and hyperglycemia 
with no previous history of diabetes.  The Veteran was 
diagnosed with glucose intolerance and Type II diabetes 
mellitus.  It was noted that the Veteran did not have a 
history of high blood pressure or diabetes.  He received 
diabetic education and his glucose intolerance was controlled 
with diet.  In December 2000, he was assessed as having 
elevated blood pressure "ranging from a high systolic of 170-
165 to a low diastolic of 79-80."  In January 2001, the 
Veteran was started on medication to control high blood 
pressure.  The clinician noted no evidence of diabetes, but 
noted impaired glucose.  Subsequent records reflect a 
diagnosis of hypertension controlled with medication.  The 
record also shows that the Veteran received ongoing treatment 
for a variety of cardiovascular problems, including 
hypertension and coronary artery disease.  In October 2002 
medication was prescribed with medication for diabetes 
mellitus.  

In July 2004, the Veteran underwent a VA examination, in 
which a VA nurse practitioner opined that his hypertension 
was not related to his Type II diabetes mellitus.  The 
examiner noted that the Veteran was started on medication for 
hypertension in 2000, and medication for diabetes, diagnosed 
as impaired glucose tolerance in 2003.  

In a statement in September 2005, Dr. C.B. indicated that it 
was a well-known medical fact that diabetes would increase 
the incidence and complications from coronary artery disease, 
and the Veteran had both conditions.  

By a rating decision in March 2007, the Veteran was granted 
service connection for coronary artery disease, as secondary 
to his Type II diabetes mellitus.

Pursuant to the Board's February 2008 remand, the Veteran was 
afforded an additional VA examination in April 2008 for the 
purpose of ascertaining the etiology of his hypertension and 
determining whether that condition was caused or aggravated 
by his service-connected diabetes mellitus.  At that 
examination, the Veteran reported that his hypertension had 
its onset in 1998, prior to his diagnoses of diabetes Type II 
mellitus and coronary artery disease.  Based upon the 
Veteran's statements and the results of the clinical 
examination, the VA examiner determined that the Veteran's 
current hypertension was less likely than not related to 
either his service-connected Type II diabetes mellitus or his 
service-connected coronary artery disease.  As a rationale 
for that opinion, the VA examiner noted that the Veteran had 
been hypertensive since 1998, a significant time before he 
was diagnosed with either diabetes mellitus or coronary 
artery disease.  The examiner acknowledged that "diabetes can 
worsen/complicate treatment of hypertension."  Nevertheless, 
the examiner emphasized that, based upon clinical examination 
and a review of the claims folder, he did "not see any clear 
evidence of this in this Veteran."  The examiner added that 
while the Veteran's hypertension was not worsened by his 
coronary artery disease, the reverse was "certainly 
possible," that his coronary artery disease might have been 
aggravated by his hypertension.

Following his April 2008 VA examination, the Veteran 
submitted a statement indicating that he had incorrectly told 
the VA examiner that he had been hypertensive since 1998 
when, in fact, he had not been formally diagnosed with that 
condition until July 2001.  The Veteran further indicated 
that he had been diagnosed with Type II diabetes mellitus in 
August 2000, nearly a year prior to being diagnosed with 
hypertension.

On VA examination in May 2009, the examiner indicated that 
the Veteran was diagnosed with hypertension and Type II 
diabetes/glucose intolerance at approximately the same time.  
The examiner noted the September 2005 statement from Dr. C.B. 
and agreed that there is a well-known association between 
diabetes and the development of hypertension.  However, the 
examiner indicated that Dr. C.B. failed to address the 
Veteran's particular case and the many other risk factors 
identified when hypertension was diagnosed, to include 
obesity, age, gender, a 30 year history of tobacco use, the 
lack of a regular exercise program, and a significant problem 
with hyperlipidemia.  Diabetes mellitus was not the only 
association between diabetes and hypertension or other heart 
disease.  The examiner concluded that the Veteran's 
hypertension was not a complication of diabetes, nor was it 
caused or aggravated by it.  The examiner explained that 
while diabetes has an effect on both large and small vessels, 
in the Veteran's case diabetes did not cause or aggravate 
hypertension because the time interval between the diagnosis 
of glucose intolerance/diabetes and the development of 
hypertension was insufficient.  Thus, other risk factors took 
precedence in his development of hypertension.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  

On the basis of the service medical records showing an 
absence of any finding of signs or symptoms consistent with 
high blood pressure, the Board finds hypertension was not 
affirmatively shown to have had onset during service and a 
showing of continuity after discharge is required to support 
the claim.  38 U.S.C.A. § 1110; 338 C.F.R. §§ 3.303(a), 
3.303(b).

Also there is no competent evidence either contemporaneous 
with or after service that high blood pressure was observed 
during service, and the principles of service connection, 
pertaining to chronicity and continuity of symptomatology 
under do not apply.  Savage v. Gober, 10 Vet. App. 488 
(1997); 38 C.F.R. § 3.303(b).

The record shows that high blood pressure and hypertension 
were first documented in 2000 and 2001, respectively, 
approximately 34 years after service.  The period without 
documented complaints of hypertension findings or symptoms, 
from 1966 to 2000, interrupts continuity and is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The absence of symptoms constitutes negative evidence and 
opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002).

Furthermore, hypertension was diagnosed well beyond the 
one-year presumptive period for service connection for 
hypertension as a chronic disease and the Board finds that 
presumptive service connection is not warranted.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board now turns to the Veteran's claim that his 
hypertension is secondary to the service-connected Type II 
diabetes mellitus.

Hypertension is not a condition where lay observation has 
been found to be competent to establish a diagnosis or the 
presence of the disability, therefore the determination as to 
the diagnosis or presence of the disability is medical in 
nature and not capable of lay observation.  Savage v. Gober, 
10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Although lay evidence may establish a diagnosis of 
certain medical conditions, such as a simple medical 
condition, hypertension is not a simple medical condition.  
The diagnosis requires diagnostic testing to identify, which 
a lay person is not qualified to do.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Where, the determinative questions involve a medical 
diagnosis or causation, not capable of lay observation, 
medical evidence of an association or link between the 
current disability and continuity of symptomatology is needed 
and where a lay assertion on medical causation is not 
competent evidence, competent medical evidence is required to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a layperson, the Veteran is not qualified through 
education, training, and expertise to offer opinions on a 
medical diagnosis that is not capable of lay observation, or 
on medical causation where a lay assertion of medical 
causation is not competent evidence.  Therefore, the Board 
finds that the statements from the Veteran offered as proof 
of service connection between hypertension and Type II 
diabetes mellitus, are not competent evidence. 

As for the evidence addressing whether hypertension was 
caused or aggravated by service-connected Type II diabetes 
mellitus, there is evidence for and against the claim.

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature; and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach the 
conclusion submitted in the opinion.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally 
based on the relative merits of the analytical findings, and 
the probative weight of a medical opinion may be reduced if 
the physician fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the 
medical statement of Dr. C.B. who indicated that there was a 
well known association between heart disease, hypertension 
and diabetes, and the Veteran had those conditions.  

Although the statement was made by a health-care professional 
and is expressed affirmatively, the notation is nevertheless 
a mere conclusion without medical analysis, it does not cite 
to the Veteran's medical history or records, and is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign against contrary evidence on the 
question of whether the Veteran's hypertension was caused or 
aggravated by a service-connected disability, which is also 
of record and which will be discussed below.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign the opinion).

Therefore, the Board finds that September 2005 statement, 
while a statement by a competent medical professional, is 
less persuasive in support of the claim.

The evidence against the claim is the opinion of a VA 
examiner, who conducted the examination in May 2009.  The VA 
examiner reported that that the Veteran was diagnosed with 
hypertension and diabetes/glucose intolerance at 
approximately the same time.  The examiner acknowledged that 
while there is a well-known association between diabetes and 
the development of hypertension, diabetes mellitus was not 
the only association between diabetes and hypertension or 
other heart disease, and in the Veteran's particular case 
hypertension was not a complication of diabetes, nor was it 
caused or aggravated by it.  The examiner explained that 
while diabetes does affect large and small vessels, in the 
Veteran's case diabetes did not cause or aggravate 
hypertension because the time interval between the diagnosis 
of glucose intolerance/diabetes and the development of 
hypertension was insufficient to conclude that diabetes 
caused or aggravated hypertension, thus other risk factors 
took precedence in the Veteran's development of hypertension.  
The Board finds that opinion most persuasive.

Similarly, two other VA examiners in July 2004 and April 
2008, reviewed the relevant medical evidence and opined that 
the Veteran's hypertension was not caused or aggravated by 
Type II diabetes mellitus.  

The Board assigns greater weight to the opinion of the May 
2009 VA examiner because the examiner applied medical 
analysis to the significant facts of the case, that the 
hypertension developed contemporaneous with Type II diabetes 
mellitus and thus the timeframe between the development of 
diabetes and hypertension was not significant enough to 
conclude that the diabetes caused or aggravated hypertension, 
particularly in light of the many other risk factors that 
took precedence over the Veteran's development of 
hypertension.  

The Board may consider only competent, medical evidence to 
support its findings as to questions involving a medical 
diagnosis that not capable of lay observation, and of medical 
causation where lay assertion on medical causation is not 
competent evidence.  In this case, the Board finds that the 
preponderance of the evidence shows that hypertension was not 
incurred in or aggravated by service, did not manifest to a 
compensable degree within one year following separation from 
service, and is not due to or aggravated by service-connected 
diabetes.  As the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, as secondary to service-
connected Type II diabetes mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


